In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00021-CV

$2,442.00 CURRENT MONEY OF THE               §   On Appeal from the 362nd District
UNITED STATES, Appellant                         Court
                                             §
                                                 of Denton County (18-8118-362)
V.                                           §
                                                 July 25, 2019
                                             §
THE STATE OF TEXAS, Appellee                     Opinion by Justice Birdwell


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant James Crowder Jr. shall pay all of the costs

of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Wade Birdwell__________________
                                           Justice Wade Birdwell